UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32518 Nuo Therapeutics, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 23-3011702 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 207A Perry Parkway, Suite 1 Gaithersburg, MD 20877 (Address of Principal Executive Offices) (Zip Code) (240) 499-2680 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company”in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ☐ Accelerated Filer ☐ Non-accelerated Filer ☐ Smaller Reporting Company ☒ Emerging Growth Company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check make whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes☒No☐ APPLICABLE ONLY TO CORPORATE ISSUERS As of May 5, 2017, the number of shares outstanding of the registrant’s New Common Stock, $0.0001 par value, was 9,927,112. TABLE OF CONTENTS NUO THERAPEUTICS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 36 Exhibit Index 37 Explanatory Note As described in Notes 1 and 2 to the unaudited condensed consolidated financial statements of Nuo Therapeutics, Inc. (“we,” “us,” “Nuo Therapeutics,” “Nuo” and the “Company”) appearing in Part I of this Quarterly Report on Form 10-Q for the period ended March 31, 2017 (this “Quarterly Report”), the Company emerged from bankruptcy protection effective May 5, 2016 (the “Effective Date”) in accordance with the Modified First Amended Plan of Reorganization of the Debtor under Chapter 11 of the Bankruptcy Code, as confirmed by the April 25, 2016 Order Granting Final Approval of Disclosure Statement and Confirming Debtor’s Plan of Reorganization (as so confirmed, the “Plan of Reorganization”). This Quarterly Report contains the Company’s unaudited condensed consolidated financial statements as of March 31, 2017 and December 31, 2016, and for the three month periods ended March 31, 2017 and 2016, and the accompanying footnotes (the “Q1 Financial Statements”), as well as a discussion comparing the Company’s results of operations for the three month periods ended March 31, 2017 and 2016 in the section titled “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations” (the “Period-to-Period Comparison”). The historical financial and share-based information contained in the Q1 Financial Statements and the Period-to-Period Comparison as of and relating to the three month period ended March 31, 2016 (which period ended prior to the Effective Date) reflects the Company’s results of operations prior to its emergence from bankruptcy, and therefore is not indicative of the Company’s results of operations from and after May 5, 2016. More specifically, following the consummation of the Plan of Reorganization, the Company’s results of operations from and after May 5, 2016 are not comparable to the results of operations reflected in the Company’s prior financial statements (including those for the three month period ended March 31, 2016 included in this Quarterly Report) due to the Company’s application of fresh-start accounting to time periods beginning on and after May 5, 2016. Fresh-start accounting requires the Company to adjust its assets and liabilities contained in its financial statements immediately before its emergence from bankruptcy protection to their estimated fair values using the acquisition method of accounting. Those adjustments are material and affect the Company’s results of operations from and after May 5, 2016. For that reason, it is difficult to assess our performance in periods beginning on or after May 5, 2016 in relation to prior periods. PART I FINANCIAL INFORMATION Item 1. Financial Statements NUO THERAPEUTICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) March 31, 2017 December 31, 2016 Successor Successor ASSETS Current assets Cash and cash equivalents $ 1,337,759 $ 2,620,023 Restricted cash 53,516 53,503 Accounts and other receivable, net 239,524 294,298 Inventory, net 64,722 69,954 Prepaid expenses and other current assets 382,210 334,437 Total current assets 2,077,731 3,372,215 Property and equipment, net 388,379 486,116 Deferred costs and other assets 248,522 278,730 Intangible assets, net 7,627,391 7,840,408 Goodwill 2,079,284 2,079,284 Total assets $ 12,421,307 $ 14,056,753 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 378,348 $ 392,615 Accrued expenses and liabilities 1,130,046 1,054,677 Total current liabilities 1,508,394 1,447,292 Other liabilities 103,678 123,434 Total liabilities 1,612,072 1,570,726 Commitments and contingencies (Note 10) Stockholders' equity Common stock; $0.0001 par value, 31,500,000 authorized, 9,927,112 issued and outstanding 993 993 Preferred stock; $0.0001 par value, 1,000,000 authorized, 29,038 issued and outstanding; liquidation value $29,038,000 3 3 Additional paid-in capital 18,196,466 18,180,658 Accumulated deficit (7,388,227 ) (5,695,627 ) Total stockholders' equity 10,809,235 12,486,027 Total liabilities and stockholders' equity $ 12,421,307 $ 14,056,753 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 NUO THERAPEUTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months ended March 31, 2017 Three Months ended March 31, 2016 Successor Predecessor Revenue Product sales $ 113,082 $ 832,779 License fees - 100,594 Royalties 59,661 474,975 Total revenue 172,743 1,408,348 Costs of revenue Costs of sales 270,087 748,567 Costs of royalties - 40,607 Total costs of revenue 270,087 789,174 Gross profit (loss) (97,344 ) 619,174 Operating expenses Sales and marketing 213,700 563,810 Research and development 399,414 375,182 General and administrative 974,413 1,654,164 Total operating expenses 1,587,527 2,593,156 Loss from operations (1,684,871 ) (1,973,982 ) Other income (expense) Interest, net (6,579 ) (206,155 ) Other (1,150 ) (32 ) Reorganization items, net - (2,690,594 ) Total other expense (7,729 ) (2,896,781 ) Net loss $ (1,692,600 ) $ (4,870,763 ) Basic and diluted loss per share Basic $ (0.17 ) $ (0.04 ) Diluted $ (0.17 ) $ (0.04 ) Weighted average shares outstanding Basic 9,927,112 125,951,100 Diluted 9,927,112 125,951,100 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 NUO THERAPEUTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months ended March 31, 2017 Three Months ended March 31, 2016 Successor Predecessor CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,692,600 ) $ (4,870,763 ) Adjustments to reconcile netloss to net cash used in operating activities: Depreciation and amortization 310,045 208,563 Noncash debtor-in-possession note payable debt issuance costs - 182,519 Stock-based compensation 15,808 39,531 Increase in allowance for doubtful accounts 466 12,629 Increase in allowance for inventory obsolescence 915 - Gain on the disposal of fixed assets (1,205 ) - Change in operating assets and liabilities: Accounts and other receivable 56,222 (572,836 ) Inventory 4,317 95,787 Prepaid expenses and other current assets (47,773 ) 164,985 Other assets 30,208 23,833 Accounts payable (14,267 ) 926,304 Accrued expenses and liabilities 75,369 1,282,979 Accrued interest - 205,528 Deferred revenue - (222,137 ) Other liabilities (19,756 ) (31,237 ) Net cash used in operating activities (1,282,251 ) (2,554,315 ) CASH FLOWS FROM INVESTING ACTIVITIES: Change in restricted cash (13 ) - Net cash used in investing activities (13 ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of debtor-in-possession note payable, net of issuance costs - 2,317,481 Net cash provided by financing activities - 2,317,481 Net decrease in cash and cash equivalents (1,282,264 ) (236,834 ) Cash and cash equivalents, beginning of period 2,620,023 922,317 Cash and cash equivalents, end of period $ 1,337,759 $ 685,483 Supplemental cash flow information Interest expense paid in cash $ 1,899 $ 665 Income taxes paid in cash $ - $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 3 NUO THERAPEUTICS, INC.
